Citation Nr: 1607484	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to August 25, 2015, and on a schedular basis since August 25, 2015.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & friend


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a November 2011 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in January 2012 and May 2013 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to TDIU on an extraschedular basis prior to August 25, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since August 25, 2015, the Veteran has met the schedular requirements for TDIU, and it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  






CONCLUSION OF LAW

Since August 25, 2015, the criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

For the period since August 25, 2015, service connection is in effect for lumbar disc disease, radiculopathy of the sciatic nerve of the right and left lower extremity, radiculopathy of the femoral nerve of the right and left lower extremity, gout, residuals of a fractured left rib, and residual scars of a right index finger laceration, for a combined 90 percent rating.  Therefore, since August 25, 2015, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran contends that he was last gainfully employed in 2009 as an electrician.  See March 2009 VA treatment record.  His post-service work experience includes working as an electrician.  The Veteran's educational background includes graduating from high school.  See February 2013 VA examination report.  

For the period since August 25, 2015, the evidence of record includes an October 2015 VA examination report.  It was noted that the Veteran's low back flare-ups were manifested by constant, severe lower back pain, with accompanying nauseating pain in his left buttocks, left leg, and back.  The Veteran was unable to do repetitive use testing due to his pain.  The examiner indicated that the examination was medically consistent with the Veteran's statement describing his functional loss with repetitive use over time.  The examiner found that there was moderate and severe femoral and sciatic nerve involvement.  It was noted that the Veteran has daily bedrest to help alleviate his pain.  The functional impact was noted to be that the Veteran was so impaired he could not stand more than a few seconds, could only walk a few steps, has extremely poor muscle control in his legs affecting his balance and causing him to fall repeatedly.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment for the period since August 25, 2015.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, for the period since August 25, 2015, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has always been working as an electrician, and that such work involves moderate to heavy lifting, and involved little to no sitting.  See Social Security Form 3368 (wherein the Veteran described his duties as an electrician, which included climbing into attics, pulling wire, digging ditches, burying wire, etc.).  

The Board also finds significant that the October 2015 examiner found that the Veteran is unable to stand more than a few seconds, and can only walk a few steps, causing him to fall repeatedly.  Moreover, the Board finds the Veteran's statements that he requires bedrest to help alleviate his low back pain to be credible, and critical in portraying the severity of the Veteran's service-connected disabilities.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and particularly his lumbar disc disease and associated right and left lower extremity radiculopathy, and opinions and evidence indicating the Veteran's functional limitations due to his lumbar disc disease and associated right and left lower extremity radiculopathy, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating since August 25, 2015.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, since August 25, 2015, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on a schedular basis is granted.  


REMAND

Under 38 C.F.R. § 4.16(b), where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, prior to August 25, 2015, the Veteran did not meet the schedular criteria for consideration of TDIU.  Nevertheless, the record reflects that the Veteran has been unemployed since 2009, and the Veteran has asserted that his lumbar disc disease and associated sciatic nerve radiculopathy of the right and left lower extremity rendered him unable to obtain or maintain substantial gainful employment, given his educational background (high school graduate) and employment history (i.e., electrician, which involved moderate to heavy lifting).  See, e.g., March 2009 VA treatment record; Social Security Form 3368.  The Board is precluded for considering in the first instance whether TDIU should be assigned on an extraschedular basis for the period prior to August 25, 2015, and therefore the case must be referred to the Director of the Compensation and Pension Service for consideration of this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After completing any other development deemed appropriate, refer the case to the Director of the Compensation and Pension Service for a determination in the first instance as to whether the assignment of TDIU on an extraschedular basis is warranted at any period prior to August 25, 2015.  

2. Then readjudicate the appeal.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


